1

2

3

4

5

6

7
                                       UNITED STATES DISTRICT COURT
8
                                  CENTRAL DISTRICT OF CALIFORNIA
9

10
     BRIANNA RIVERA, individually and on          )   Case No. CV 19-1259 FMO (SSx)
11   behalf of all others similarly situated,,    )
                                                  )
12                        Plaintiff,              )   ORDER DISMISSING ACTION
                                                  )
13                 v.                             )
                                                  )
14   SIMPLE HABIT, INC.,                          )
                                                  )
15                        Defendant.              )
                                                  )
16                                                )
17          The complaint in the above-captioned case contains individual and class allegations.
18   Plaintiff has filed a voluntary notice of dismissal pursuant to Rule 41 of the Federal Rules of
19   Evidence, seeking to dismiss the individual claims with prejudice and the class claims without
20   prejudice. (See Dkt. 13, Notice of Voluntary Dismissal).
21          Having reviewed the case file and determined that no prejudice to the putative class will
22   result from the dismissal, IT IS ORDERED that the above-captioned action is hereby dismissed
23   with prejudice as to plaintiff and without prejudice as to the putative class. The dismissal shall be
24   without costs.
25   Dated this 30th day of April, 2019.                                   /s/
                                                                    Fernando M. Olguin
26                                                             United States District Judge
27

28
